            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                      EASTERN DIVISION

MARCUS WAYNE FIELDS
ADC #150118                                              PLAINTIFF

v.                     No. 2:18-cv-172-DPM

STIEVE, Dr/Regional Director,
ADC; PATRICK DRUMMOND,
APN, Correct Care Solutions;
CAMPBELL, APN, Correct Care
Solutions; and GREGARY RECHIGL,
Administrator, Correct Care Solutions                DEFENDANTS

                              ORDER
     Motion, NQ 16, denied as moot. The Court dismissed Fields's
complaint without prejudice and denied his motion to reconsider.
NQ 11-12 & NQ 15. This case is closed. If Fields thinks he's being
retaliated against or denied access to the courts, then he must raise
those claims in a new lawsuit after exhausting his administrative
remedies.
     So Ordered.

                                              Ir
                               D.P. Marshall Jr.
                               United States District Judge
